Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Derrick Wondell Burch appeals the district court’s order denying his 18 U.S.C. § 3582(e)(2) (2006) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Burch, No. 2:03-cr-00077-RAJ-JEB-1 (E.D.Va. Apr. 5, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.